UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7079


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH MICHAEL GUARASCIO,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (7:09-cr-00109-D-1; 7:11-cv-00044-D)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Michael Guarascio, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Michael Guarascio appeals the district court’s order construing his motion

for relief from judgment, filed pursuant to Fed. R. Civ. P. 60(b)(6), (d)(3), as an

unauthorized, successive 28 U.S.C. § 2255 motion and dismissing it for lack of

jurisdiction. * Our review of the record confirms that the district court properly construed

Guarascio’s Rule 60 motion as a successive § 2255 motion over which it lacked jurisdiction

because Guarascio failed to obtain prefiling authorization from this court. See 28 U.S.C.

§§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400. Accordingly, we affirm the

district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Guarascio’s notice of appeal and informal brief as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Guarascio’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2